PER CURIAM
*118Appellant seeks reversal of a judgment committing him to the Department of [Multnomah] County Human Services for a period not to exceed one year. He contends that the trial court erred in finding that, due to an intellectual disability, appellant was a danger to others. See ORS 427.215 ; ORS 427.005(10). The state concedes that the record does not include clear and convincing evidence that appellant's intellectual disability caused him to be a danger to others at the time of the commitment hearing. We agree, accept the state's concession, and reverse the judgment of commitment.
Reversed.